EXHIBIT 10.45

FOURTH AMENDMENT TO CREDIT AGREEMENT

MULTI-COLOR CORPORATION, an Ohio corporation (the “Company”), LASALLE BANK
NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION, KEYBANK NATIONAL
ASSOCIATION and HARRIS TRUST AND SAVINGS BANK (each individually a “Lender” and
collectively the “Lenders”), and LASALLE BANK NATIONAL ASSOCIATION, as agent for
the Lenders (the “Agent”), hereby agree as follows effective as of September 27,
2006 (the “Effective Date”):

 

1. Recitals.

 

  1.1 Effective as of July 12, 2002, the Company, the Lenders and the Agent
entered into a Fifth Amended and Restated Credit, Reimbursement and Security
Agreement, which amended and fully restated a Credit, Reimbursement and Security
Agreement originally dated as of July 15, 1994 (as amended by the First
Amendment to Credit Agreement dated as of December 30, 2003, as further amended
by the Second Amendment to Credit Agreement dated as of June 30, 2004, and as
further amended by the Third Amendment and Consent Agreement dated as of
January 25, 2005, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein will have the meanings given such terms in the Credit
Agreement.

 

  1.2 The Company has requested that the Lenders extend the Termination Date of
the Credit Facilities for ninety (90) days, and the Lenders are willing to do so
subject to and in accordance with the terms of this Fourth Amendment to Credit
Agreement (this “Amendment”).

 

2. Amendments to Credit Agreement.

2.1. Section 1.1.137 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

  1.1.137 “Termination Date” will mean November 1, 2007; provided, however, that
the Termination Date will in no event be later than the date on which all of the
Commitments for the Credit Facilities will have been terminated in whole,
whether by expiration or upon acceleration.

2.2 The following is added as Section 2.13.2.e of the Credit Agreement:

 

  e. Letter of Credit and Standby Letter of Credit Fronting Fees. In addition to
the Letter of Credit Fees set forth in Section 2.13.2.d., above, the Company
will pay to the Agent, for the Agent’s account, a fronting fee as set forth in
the Fee Letter dated as of September 27, 2006 by and between the Agent and the
Company.

 

- 1 -



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants of the Company. To induce the
Lenders and the Agent to enter into this Amendment, the Company represents,
warrants and covenants as follows:

 

  3.1 The execution, delivery and performance by the Company of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action, and require no action by or in respect of, or filing with, any
governmental or regulatory body, agency or official. The execution, delivery and
performance by the Company of this Amendment do not conflict with, or result in
a breach of the terms, conditions or provisions of, constitute a default under
or in violation of, the terms of its organizational documents as in effect on
the Effective Date, any applicable law, any rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory agency or
instrumentality, or any material agreement or instrument to which it is a party
or by which it is bound or to which it is subject.

 

  3.2 This Amendment has been duly executed and delivered on behalf of the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effects of (i) bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and (ii) general equitable
principles (regardless of whether enforcement is sought in equity or law).

 

  3.3 As of the Effective Date, all of the Company’s covenants, representations
and warranties set forth in the Credit Agreement or in the other Loan Documents
to which it is a party are, to the extent they do not expressly relate to an
earlier date, true and correct as of the date hereof, and no Potential Default,
Default or Event of Default under or within the meaning of the Credit Agreement
or the other Loan Documents has occurred and is continuing.

 

4. Claims and Release of Claims by the Company. The Company represents and
warrants that neither the Company nor any of its Subsidiaries has any claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever whether at law or in equity, in contract or tort,
whether now accrued or hereafter maturing (collectively, “Claims”) against any
Lender or the Agent, their respective direct or indirect parent corporations or
any direct or indirect affiliates of such parent corporation, or any of the
foregoing’s respective directors, officers, employees, agents, attorneys and
legal representatives, or the successors and assigns of any of them
(collectively, “Lender Parties”), that directly or indirectly arise out of, are
based upon or are in any manner connected with any Prior Related Event (as
defined below). As an inducement to the Lenders and the Agent to enter into this
Amendment, the Company on behalf of itself, its Subsidiaries, and all of their
respective successors and assigns, hereby knowingly and voluntarily releases and
discharges all Lender Parties from any and all Claims, whether known or unknown,
that directly or indirectly arise out of, are based upon, or are in any manner
connected with any Prior Related Event. As used herein, the term “Prior Related
Event” means any transaction, event, circumstance, action, failure to act,
occurrence of any sort or type, whether known or unknown, which occurred,
existed,

 

- 2 -



--------------------------------------------------------------------------------

was taken, permitted or begun at any time prior to the Effective Date or
occurred, existed, was taken, permitted or begun in accordance with, pursuant to
or by virtue of any of the terms of the Credit Agreement or any documents
executed in connection with the Credit Agreement or which was related to or
connected in any manner, directly or indirectly, to any of the Loans, Notes, or
Letters of Credit.

 

5. Conditions. On or prior to the Effective Date, each of the following
conditions precedent shall have been satisfied. The Company agrees that any
failure by the Company to satisfy each of the following conditions will not in
any way affect or impair its obligations or be construed as a waiver by the
Agent or the Lenders of, or otherwise affect, any of the Agent’s or the Lenders’
rights under the Credit Agreement or any of the other Loan Documents.

 

  5.1 Fees and Expenses. The Agent shall have received evidence of payment by
the Company of all accrued and unpaid fees, costs and expenses to the extent due
and payable on the Effective Date, together with all expenses and reasonable
attorneys’ fees incurred by the Agent or any Lender in connection with the
preparation, execution and delivery of this Amendment and the related documents
to the extent invoiced as of the Effective Date, plus such additional amounts as
shall constitute the Agent’s reasonable estimate of post-closing fees, costs and
expenses (provided that such estimate shall not thereafter preclude final
settling of accounts between the Company and the Agent).

 

  5.2 Officer’s Certificates. The Agent shall have received a certificate, dated
as of the Effective Date, signed by a duly authorized officer of the Company,
certifying that (A) no change has occurred with regard to the Company’s Articles
of Incorporation or Regulations since January 25, 2005 (the effective date of
the Third Amendment and Consent Agreement), or to the organizational documents
of any of the Company’s Subsidiaries since January 25, 2005 or the most recent
certification to the Lenders, whichever is later, and (B) each of the
representations and warranties made by the Company in this Amendment is true and
correct on and as of the Effective Date.

 

  5.3 Proof of Authority. The Agent shall have received copies, certified by the
Secretary of the Company to be true and complete on and as of the Effective
Date, of records of all action taken by the Company to authorize (i) the
execution and delivery of this Amendment; and (ii) the performance of all of the
Company’s obligations under this Amendment.

 

  5.4 No Adverse Changes. Since March 31, 2006 (the date of the most recent
audited financial statements of the Company delivered to the Agent), no changes
shall have occurred in the assets, liabilities, financial condition, business,
operations or prospects of the Company or any of its Subsidiaries which,
individually or in the aggregate, are materially adverse to the Company or any
of its Subsidiaries, and the Agent shall have completed, to its reasonable
satisfaction, such review of the status of all current and pending legal issues,
if any, as the Agent shall deem necessary or appropriate.

 

- 3 -



--------------------------------------------------------------------------------

  5.5 Performance, Etc. The Company shall have duly and properly performed,
complied with, and observed each of its covenants, agreements, and obligations
contained in this Amendment.

 

  5.6 Other Information. The Agent shall have received such other information
concerning the Company or any of its Subsidiaries and such other agreements,
instruments or certificates relating to the Credit Agreement and the Obligations
as the Agent or any Lender may reasonably require.

 

6. General.

 

  6.1 Except as expressly modified herein, the Credit Agreement is and remains
in full force and effect.

 

  6.2 Nothing contained herein will be construed as waiving any Default,
Potential Default or Event of Default or will affect or impair any right, power
or remedy of any Lender or the Agent under or with respect to the Credit
Agreement, any of the other Loan Documents, or any agreement or instrument
guaranteeing, securing or otherwise relating to the Credit Agreement.

 

  6.3 Any renewal of, restatement of, replacement of or substitution for the
Credit Agreement, any of the Notes, or any of the other Loan Documents will not
be deemed to constitute a novation thereof, or to release or otherwise adversely
affect any lien, mortgage or security interest securing any of the Obligations
or any rights of the Agent or any Lender against any guarantor, surety or other
party primarily or secondarily liable for any of the Obligations.

 

  6.4 This Amendment will be binding upon and inure to the benefit of the
Company, the Lenders, the Agent, and their respective successors and assigns.

 

  6.5 All representations, warranties and covenants made by the Company herein
will survive the execution and delivery of this Amendment.

 

  6.6 This Amendment may be executed in one or more counterparts, each of which
will be deemed an original and all of which together will constitute one and the
same instrument.

 

  6.7 This Amendment will, in all respects, be governed by and construed in
accordance with the laws of the State of Ohio, without regard to conflict of
laws principles.

[The remainder of this page intentionally left blank.]

This Amendment is executed as of the Effective Date.

 

- 4 -



--------------------------------------------------------------------------------

MULTI-COLOR CORPORATION,

as the Company

By:  

/s/ Mary T. Fetch

Print Name:   Mary T. Fetch Title:   Treasurer

LASALLE BANK NATIONAL ASSOCIATION,

on its own behalf as a Lender and as the Agent

By:  

/s/ Shawna Elkus

Print Name:   Shawna Elkus Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ William R. Flax

Print Name:   William R. Flax Title:   Vice President

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Louis A. Fender

Print Name:   Louis A. Fender Title:   Senior Vice President

HARRIS N.A. (As successor by merger with

Harris Trust and Savings Bank)

as a Lender

By:  

/s/ David L. Mistic

Print Name:   David L. Mistic Title:   Vice President

 

- 5 -